Citation Nr: 0904578	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  08-14 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The veteran had active duty from December 1963 to December 
1969.  He died in August 2006.  The appellant is his 
surviving widow. 

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a March 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, 
which denied service connection for the cause of the 
veteran's death, finding that the veteran's cause of death 
was not related to a service-connected disability.

At the beginning of the appeal the appellant was represented 
by the American Legion.  In September 2008 the American 
Legion withdrew the appellant's appeal and withdrew their 
representation of her.  In October 2008 the appellant revoked 
power of attorney for The American Legion and appointed the 
Texas Veterans Commission.  

FINDINGS OF FACT

1. The veteran died in August 2006 from acute respiratory 
distress syndrome due to pneumonia.  

2.  At the time of the veteran's death he was service 
connected for post-traumatic stress disorder rated at 70 
percent. 

3. Acute respiratory distress syndrome and pneumonia were 
first diagnosed immediately prior to his death, many years 
after service; the competent medical evidence shows that 
there is no relationship between the veteran's cause of death 
and his service. 


CONCLUSION OF LAW

A disease or disability related to service did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2006.  The RO provided the appellant 
with additional notice in March 2008 including summarizing 
the service-connected disabilities that were in effect at the 
time of the veteran's death, pursuant to Hupp v. Nicholson, 
21 Vet. App. 342 (2007). While the second notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process. The claim was subsequently readjudicated in May 
2008, July 2008, and October 2008 statements of the case.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims. 

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for the cause of death are 
denied. Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot. See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records and assisted the 
appellant in obtaining evidence. A medical opinion was not 
provided regarding the etiology of the veteran's death-
causing conditions. The evidence, however, shows no 
indication that the veteran's cause of death is related to 
his service. Under these circumstances, VA's duty to assist 
doctrine does not require that a medical opinion be provided 
as there is no reasonable possibility that a VA medical 
opinion would aid in substantiating the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA was not required to provide the 
veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service). 
In March 2008 the VA issued a formal finding on the 
unavailability of the VAMC treatment records from the North 
Texas health care system for the period from January 1995 
through December 1996. All other known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The appellant seeks service connection for the cause of the 
veteran's death. She contends that the veteran developed a 
respiratory condition while in the Republic of Vietnam, 
possibly due to Agent Orange exposure, which caused or 
contributed to his death.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
incurrence of chronic diseases during wartime service may be 
presumed if manifested to a compensable degree within the 
applicable time period from the veteran's discharge from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. Similarly, diseases associated with exposure to 
certain herbicide agents, i.e. Agent Orange, may be presumed 
service connected if manifest to compensable degree within 
the applicable time periods. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a). Additional disability resulting from the 
aggravation of a nonservice- connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

At the time of his death, service connection was in effect 
for post-traumatic stress disorder rated at 70 percent 
disabling. 

The service treatment records report treatment for 
tonsillitis but no other lung or respiratory conditions were 
complained of or treated in service.  The records do not 
indicate that he was ever diagnosed with any of the chronic 
diseases listed at 38 C.F.R. § 3.309(a) which are granted 
presumptive service connection if they manifest to a degree 
of 10 percent or more within the statutory time period.   

While the veteran did serve in Viet Nam and is entitled to 
the presumption of exposure to Agent Orange, the records do 
not demonstrate that the veteran was ever diagnosed with any 
of the diseases associated with exposure to herbicide agents, 
identified at 38 C.F.R. §3.309(e), that are granted 
presumptive service connection if they manifest to a degree 
of 10 percent within the statutory time period. 

The evidence does not show that the veteran's service-
connected PTSD caused or contributed substantially or 
materially to either pneumonia or acute respiratory distress 
syndrome. There are no medical opinions addressing any 
potential relationship between the service-connected PTSD and 
his pneumonia or acute respiratory distress syndrome. 

The appellant submitted lay statements from friends and 
family who witnessed his respiratory conditions over the 
years.  While individuals are competent to give evidence 
about what they observed, as laypersons they are not 
competent to render an opinion as to the cause of the 
veteran's respiratory conditions because they do not have the 
requisite medical expertise. See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Absent any medical evidence that the veteran's cause of death 
was related to his service-connected disability, the 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for the cause 
of death is not warranted. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.





____________________________________________
RONALD W. SCHOLZ,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


